224 F.2d 280
Hiram B. WALLER, Sheriff of the Parish of Franklin, State of Louisiana, Appellant,v.UNITED STATES of America ex rel. Joseph SHEFFIELD, Appellee.
No. 15575.
United States Court of Appeals Fifth Circuit.
May 31, 1955.
Rehearing Denied July 18, 1955.

Hugh M. Wilkinson, New Orleans, La., for appellant.
Eugene Stanley, J. Chas. Collins, Jr., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and TUTTLE, Circuit Judges.
PER CURIAM.


1
The application of Hiram B. Waller, Sheriff of the Parish of Franklin, State of Louisiana, appellant in the above styled cause, for a certificate of probable cause on an appeal from the judgment of the District Court for the Western District of Louisiana, Monroe Division, entered on January 10, 1955, 126 F.Supp. 537, and the briefs in support of, and in opposition to, said application, having been carefully considered by the Court, and by the Judges thereof, and neither the Court, nor any of the Judges thereof being of the opinion that a certificate of probable cause should issue, said application is therefore denied.